Citation Nr: 1023513	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-07 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a sleep disorder, 
claimed as sleep apnea.

3.  Entitlement to service connection for upper extremity 
tremors.

4.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1970, to include service in Thailand.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 rating.  In July 2005, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in January 2006, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2006.

The Board notes that, while the Veteran previously was 
represented by Military Order of the Purple Heart, in 
July 2005, the Veteran granted a power-of-attorney in favor 
of The American Legion with regard to the claims on appeal.  
The Veteran's current representative has submitted written 
argument on his behalf.  The Board recognizes the change in 
representation.

The Board's decision addressing the claims for service 
connection for a back disability and for a sleep disorder, 
claimed as sleep apnea, is set forth below.  The claims for 
service connection for tremors of the upper extremities, and 
peripheral neuropathy, claimed as due to exposure to 
herbicide agents, are addressed in the remand following the 
order; those matters are being remanded to the RO, via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  There is no objective evidence of any in-service injury 
or disease pertinent to the back, and the Veteran's 
assertions of an in-service back injury and continuity of 
back symptoms are not credible.

3.  Degenerative disc disease (DDD) of the spine was not 
shown in service or for nearly 31 years thereafter, and there 
is no competent evidence or opinion even suggesting that 
there exists a medical nexus between the Veteran's current 
DDD of the spine and his military service.

4.  No sleep apnea or other sleep disorder was shown in 
service, and, although delayed sleep disorder was identified 
as a possible diagnosis many years later, there is no 
competent medical evidence or opinion linking any such 
diagnosis to  the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability 
are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for a sleep disorder, 
claimed as sleep apnea, are not met.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in February and March 2004 pre-rating 
letters, the RO provided notice to the Veteran explaining 
what information and evidence was needed to substantiate the 
claims for service connection, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
September 2004 RO rating decision reflects the initial 
adjudication of the claims after issuance of the February and 
March 2004 letters.  

Post rating, a March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the March 2006 letter, 
and opportunity for the Veteran to respond, the December 2006 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of this latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
and VA and private treatment records.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, and by his representative 
and ex-wife, on his behalf.  The Board also finds that no 
additional RO action to further develop the record either  
claim s is warranted.

The Board also acknowledges the request of the Veteran that 
he be scheduled for a VA examination to evaluate his claimed 
back disability and sleep apnea.  The Board emphasizes, 
however, that the claims are for service connection.  In this 
case, there is no competent, credible  evidence whatsoever to 
support either claim, particularly on the matter of whether 
the Veteran has a current back disability or sleep apnea that 
had their onset in service, as alleged.  As the current 
record does not reflect even a prima facie claim for service 
connection for either of the claimed disabilities, VA has no 
obligation to obtain any medical opinion commenting upon the 
etiology of the claimed disabilities.  See 38 U.S.C.A. § 
5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) 
(per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either  claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of either of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A.  Back Disability

In addition to the above-noted legal authority, where a 
Veteran served 90 days or more during a period of war or 
after December 31, 1946, and arthritis becomes manifest to a 
degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this case, the service treatment records are silent for r 
any y complaints, findings, or diagnosis of any back 
disability.  On Reports of Medical History (RMHs) dated in 
July 1969 and August 1970, the Veteran checked boxes denuying 
back trouble.  The August 1970 separation examination report 
contains a notation that the Veteran's spine was normal.

The Board notes that, in connection with the current claim, 
the Veteran has asserted that he injured his back in 1968 
after lifting a 250 pound tire.  The Veteran is certainly 
competent to describe factual matters of which he has first- 
hand knowledge, such as experiencing an accident or having an 
injury.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this 
case, however, the Board finds that the Veteran's current 
assertions of in-service injury are not credible.  As 
indicated, there is no evidence whatsoever documenting the 
alleged injury,, as such would be expected, givethe Veteram's 
descrption of the event (to include the size of the tire 
involved).  Significantly, moreover, in his own reports of 
medical history, the Veteran denied any back problems during 
service.  Thus, as regards the question of in-service injury, 
the Board finds that the Veteran's own contemporaneously 
reported history is more credible than assertions currently 
advanced in connection with the current claim for monetary 
benefits.

The first documented medical evidence of any back 
disability-DDD-is reflected in a November 2001 private 
treatment record, nearly 31 years after service.  Clearly, 
such time period is well beyond the presumptive period for 
establishing service connection for arthritis as a chronic 
disease.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim of service 
connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Furthermore, there is no medical opinion whatsoever that even 
suggests that there exists a medical nexus between current 
degenerative joint disease of the spine and service.  

During a November 2001 initial evaluation by a private 
examiner, the Veteran reported that  he had experienced a 
gradual onset of pain in his lower back.  The physician noted 
that magnetic resonance imaging (MRI) completed in 
November 2002 revealed DDD associated with Schmorl's node, 
mild spinal stenosis and posterior disc herniation with 
compression of the L3 and L4 nerve roots at L2-3 and L3-4, 
and DDD with disc bulge without nerve root compression at L4-
5.  It was also noted that the Veteran received physical 
therapy for his back, and that, inn October 2003, the Veteran 
underwent a lumbar decompression.  This physician included no 
coment as to the etiology of any diagnosed disability.  
During a VA Agent Orange examination in January 2004, the 
examiner diagnosed chronic low back pain post-laminectomy.  
An August 2004 VA treatment note reflects a reported history 
of back symptoms dating from 1968 when the Veteran attempted 
to lift a 300 pound tire.  A contemporaneous X-ray revealed 
early DDD L3-L4 and L4-L5.  A VA examiner noted in June 2005 
that the Veteran had an injury while in the military and had 
chronic problems with his back ever since.


The Board recognizes that VA outpatient records from 
August 2004 and June 2005 include a history of back symptoms 
since 1968.  However, it appears that the examiners merely 
recorded the Veteran's own report of his history, as the 
examiners did not have access to the service treatment 
records.  As the examiners simply recorded the Veteran's 
history and did not provide any further comment on the 
history or present diagnosis, the August 2004 and June 2005 
records cannot constitute competent medical evidence of the 
required nexus between the Veteran's current back disability 
and his service.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Similarly, the fact that the Veteran's own reported 
history appears in his medical history does not constitute 
competent medical evidence of the required nexus.  Id.

B.  Sleep Disorder claimed as Sleep Apnea

As with the back, the Veteran's service treatment records are 
silent for any signs, symptoms, or diagnoses of sleep apnea.  
On Reports of Medical History (RMHs) dated in July 1969 and 
August 1970, the Veteran checked a box indicating  that he 
did not have frequent trouble sleeping.  The August 1970 
separation examination report includes no reference to any 
sleep problems or disorder.  .

In October 2005, the Veteran reported to a VA examiner that 
he had difficulties with snoring, waking suddenly in the 
middle of the night, and breathing difficulties.  The 
examiner assessment of rule-out sleep apnea and submitted a 
consult to the pulmonary clinic.

A record of treatment a the e VA pulmonary clinic in 
December 2005 includes a notation that that the Veteran 
denied snoring or shortness of breath.  He said that he took 
up to 12 power naps a day.  After interviewing and examining 
the Veteran, the examiner said that the cause of the 
Veteran's excessive hypersomnolence was not clear.  He opined 
that possible diagnoses included delayed sleep disorder, 
possible periodic movement of restless leg syndrome, and 
possible narcolepsy.

At the outset, the the Board notes that there is no clear 
evidence of a diagnosis of an actual sleep disorder .  While 
the Veteran has complained of sleep problems, as noted above, 
an October 2005 examiner assessed "rule-out sleep apnea," 
and a December 2005 pulmonary record notes only possible  
sleep disorders.  The Board emphasizes that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in disability.  See 38 U.S.C.A. §§ 1110, 1131  

The Board further notes that, to whatever extent the 
assessment of possible delayed sleep disorder is indicative 
of an actual current disability, the disorder is not shown to 
be related to the Veteran's military service.  Indeed, that 
disorder was only identified as a possible diagnosis many 
years later, a factor that tends to weigh against a finding 
of service connection .  See Maxson, 230 F. 3d at 1333.  
Further, there is no no competent medical evidence or opinion 
linking any such diagnosis to service.  Significantly, neiter 
the Veteran nor his representative has identified any 
competent evidence or opinion that supports a findi g that 
the Veteran currently has a diagnosed sleep disorder that is 
medically related to his service. 

C.  Both Disabilities

In addition to the medical evidence, in adjudicating these 
claims, the Board has considered the assertions of the 
appellant, his representative, and his ex-wife; however, none 
of this evidence provides a basis for allowance of the 
claims.  As indicated above, the claims turn on the medical 
matters of current disability  and whether there exists a 
relationship between the current disabilities for which 
service connection is sought and service, matters within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the above-
named individuals is shown to be other than a layperson 
without the appropriate medical training and expertise, they 
are not competent to render a probative (persuasive) opinion 
on a medical matter.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for a back disability and sleep 
apnea must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as no competent, probative evidence 
supports either claim,  that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a back disability is denied.

Service connection for a sleep disorder, claimed as sleep 
apnea, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.

The Veteran has asserted that he currently suffers from 
tremors of the upper extremities and peripheral neuropathy as 
a result of being exposed to herbicides while on active duty 
in Thailand.  In May 2004, a VA examiner opined that exposure 
to Agent Orange could be the cause of the Veteran's tremors.  
In October 2005, another VA examiner opined that the 
Veteran's peripheral neuropathy is a direct result of 
excessive exposure to Agent Orange.  [Parenthetically, the 
Board observes that during the course of this appeal, a 
separate claim for service connection for diabetes mellitus, 
type II, as secondary to herbicide exposure, was denied by 
way of a December 2006 RO rating decision.]

However, it appears that the Veteran's claim that he was 
exposed to herbicides in Thailand has not been appropriately 
developed.  Specifically, the VA Adjudication Procedure 
Manual and Manual Rewrite (M21-1 MR) provides a procedure for 
verification of exposure to herbicides in locations other 
than in the Republic of Vietnam or the Demilitarized Zone in 
Korea.  Therefore, remand is in order for the RO to complete 
the development outlined in the M21-1 MR, pt. IV, subpt. II, 
Ch.2 sec. C, para. 10(p) concerning verification of exposure 
to herbicides in Thailand.

The Board also points out that the aforementioned VA 
treatment records suggest that Veteran may have current 
tremors and peripheral neuropathy related to service.  
However, the record includes no actual opinion addressing the 
medical relationship, if any, between current tremors and 
peripheral neuropathy, and service.  Therefore, if further 
development verifies that the Veteran was exposed to 
herbicides while on active duty, the Board finds that a 
medical opinion-based on full consideration of the Veteran's 
documented medical history and assertions, and supported by 
clearly-stated rationale-would be helpful in resolving the 
claims for service connection. See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

If any VA examination(s) is/are  scheduled, the Veteran is 
hereby advised that failure to report to the scheduled 
examination(s), without good cause, may result in denial of 
the claim(s) for service connection for tremors and/or 
peripheral neuropathy (as the original claim(s) will be 
considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to any scheduled examination(s), the 
RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination(s) sent to him by the pertinent VA medical 
facility.

Additionally, to ensure that all due process requirements are 
met, the RO should also give the Veteran another opportunity 
to provide information and/or evidence pertinent to the 
claims remaining on appeal.  The RO's e letter to the Veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the remaining claimson 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remainimg  on appeal that is not 
currently of record.  

The RO;s letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  The RO should complete the steps 
outlined in the M21-1 MR, pt. IV, subpt. 
II, Ch.2 sec. C, para;. 10(p) concerning 
verification of exposure to herbicides in 
Thailand.  Any additional action necessary 
for independent verification of exposure 
to herbicides, to include follow-up action 
requested by any contacted entity, should 
be accomplished.  If the search for 
corroborating records leads to negative 
results, the RO should notify the Veteran 
and afford him the opportunity to respond.

4.  If, and only if, exposure to 
herbicides is independently verified, the 
RO should arrange for the Veteran to 
undergo VA neurological and pulmonary 
examinations, by  appropriate physicians, 
at a VA medical facility.  The entire 
claims file, to include a complete copy of 
the REMAND, must be made available to the 
physician(s) designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician(s) 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination findings, 
along with complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.  


Each  examiner should clearly identify 
whether the Veteran has current upper 
extremity tremors or peripheral neuropathy 
(as appropriate).  If so, the  examiner 
should provide an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that the disability had its onset in or is 
medically related to service, to include 
exposure to herbicides.

5.  If the Veteran fails to report to any  
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination(s) sent to him n 
by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the remaining 
claims on appeal in ligiht of all 
pertinent evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication;  it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims  remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


